  8:19-cv-00484-RGK-PRSE Doc # 10 Filed: 08/21/20 Page 1 of 1 - Page ID # 28




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LADONNA A. WILLIAMS,                                        8:19CV484

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

STATE OF NEBRASKA, COUNTY OF
DOUGLAS,

                    Defendant(s).


       On April 20, 2020, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. (See Filing No. 7.) On May 22, 2020,
the court granted Plaintiff a requested extension of time, until August 20, 2020, to
file an amended complaint. (See Filing No. 9.) To date, Plaintiff has not filed an
amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED: This matter is dismissed without prejudice
because Plaintiff failed to prosecute it diligently and failed to comply with this
court’s orders. The court will enter judgment by a separate document.

      Dated this 21st day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
